DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“peeling member” in claim 1, 3, 5, 6, 10, 11, 12, 14, 17, 18, 19.  (The corresponding structure is disclosed as a roller, as noted in dependent claim 4 and the specification)
“discharge preventing block in claim 1, 5, 20 (the corresponding structure is disclosed as a base portion and a tip portion, such as in the specification and in more detail in claim 7).
“sub-peeling member” in claim 10, 11 (the corresponding structure is also disclosed as a roller)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 10-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US 20080113486 A1) in view of Ohno (US 20160361913 A1).

As to claim 1, Eguchi discloses peeling apparatus comprising: 
a water tank (tank 57); 
a stage (“conveyor belt 56” functions as a stage at the peeling point disposed) in the water tank; 
a peeling member (“pressurization roller 54”) disposed above the stage; 
and a discharge preventing block (walls of the water tank) disposed outside the stage; 
wherein a height of the discharge preventing block is greater than a height of the stage (see marked up Figure 13, which shows that the height of the walls is higher than the height of the stage at the peeling point).  See paragraph 0093, which discloses:
The peeling apparatus shown in FIG. 13 includes a supplying roller 51 for supplying the film 30, a collecting roller 52 for collecting the film 30, to which the element formation layer 11 is transferred, pressurization rollers 53 and 54 for applying pressure to the element formation layer 11 and the film 30, and belt conveyors 55 and 56 for moving the substrate 10. Furthermore, the peeling apparatus includes a tank 57 for the liquid 15 and a drying nozzle 59 for spraying dried air 58.


    PNG
    media_image1.png
    727
    650
    media_image1.png
    Greyscale

Eguchi does not disclose that the discharge preventing block is a discharge preventing block disposed in the water tank.  Eguchi also arguably does not disclose that the stage is in the tank and that the peeling member is above the stage due to the pressure of the angle in the stage structure in marked up Figure 13 above.
However, Ohno also discloses that the stage is in the tank and that the peeling member is above the stage, and Ohno makes obvious that the discharge preventing block is a discharge preventing block disposed in the water tank.  Ohno teaches a tank shaped structure in order to perform the peeling operation, which includes a stage (such as stage 205 in Figure 1A)  See marked up Figure 1A below.  

    PNG
    media_image2.png
    330
    631
    media_image2.png
    Greyscale

Ohno also teaches a wedge shaped jig which is adjacent the water source.  See Figure 27.  Paragraph 0176, teaches that “As the wedge-shaped jig 250, a blade jig can be used. Here, the wedge-shaped jig 250 pushes the attached substrates 210 and 220 apart by being inserted into an extremely narrow gap between the substrates 210 and 220. For this reason, it is preferable that the thickness of the pointed tip of the wedge-shaped jig 250 be smaller than the gap and the thickness of a plate-like portion of the wedge-shaped jig 250 be larger than the gap.”  Paragraph 0177 teaches that “Furthermore, a nozzle 270 to which liquid is supplied is preferably provided in the vicinity of the position of the process member 200 where the wedge-shaped jig 250 is inserted. As the liquid, water can be used, for example. When water exists in a portion where the peeling is in process, peeling strength can be decreased. Moreover, electrostatic discharge damage to an electronic device or the like can be prevented. As the liquid, water, an organic solvent, a neutral solution, an alkaline solution, an acid solution, or the like can be used.”  Paragraph 0184 teaches that “After the wedge-shaped jig 250 is inserted into the gap in the corner of the process member 200 and the peeling starts, the suction portion 243 included in the suction jig 241a which is closest to the corner is moved slowly. Then, the suction portions 243 included in the corresponding suction jigs are moved sequentially so that the peeling is carried on in a direction 291 indicated by an arrow in FIG. 28A; thus, one side of the process member 200 is peeled.”

    PNG
    media_image3.png
    512
    782
    media_image3.png
    Greyscale
 
Ohno therefore uses a discharge preventing block in the form of a wedge shaped jig to enable the proper peeling, and utilizes a tank structure with the claimed arrangement to enable proper peeling.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the discharge preventing block is a discharge preventing block disposed in the water tank and that the stage is in the tank and that the peeling member is above the stage as taught by Ohno in order to enable proper peeling and prevent electrostatic discharge damage as taught by Ohno.

As to claim 2, Eguchi discloses water (liquid 15 in marked up figure 13) filled in the water tank.  See also the translation, disclosing that “purified water can be used as the liquid 15.”

As to claim 3, Eguchi discloses a portion of the stage (conveyor belt 56) is immerged in the water.  Eguchi also discloses a portion of the discharge preventing block that correlates with the tank walls is also immerged.
Eguchi does not disclose the full limitation that the stage, the discharge preventing block and a lower portion of the peeling member are immerged in the water.
However, Ohno makes obvious that that the stage, the discharge preventing block and a lower portion of the peeling member are immerged in the water.  Paragraph 0177 teaches that “Furthermore, a nozzle 270 to which liquid is supplied is preferably provided in the vicinity of the position of the process member 200 where the wedge-shaped jig 250 is inserted. As the liquid, water can be used, for example. When water exists in a portion where the peeling is in process, peeling strength can be decreased. Moreover, electrostatic discharge damage to an electronic device or the like can be prevented. As the liquid, water, an organic solvent, a neutral solution, an alkaline solution, an acid solution, or the like can be used.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation that the stage, the discharge preventing block and a lower portion of the peeling member are immerged in the water in order to enable proper peeling and prevent electrostatic discharge damage as taught by Ohno.

As to claim 4, Eguchi does not disclose the peeling member is a roller which includes a surface covered with rubber.  Eguchi is silent as to the surface covering.
However, Ohno discloses that the peeling member is a roller which includes a surface covered with rubber..  See paragraph 0086, which discloses that “As a material of the structure body, a metal, an alloy, an organic resin, rubber, or the like can be used. The structure body may have a space or a hollow inside. Examples of the rubber include natural rubber, urethane rubber, nitrile rubber, and neoprene rubber.”  Such materials are known materials, and rubber is recognized as enabling appropriate resiliency.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peeling member is a roller which includes a surface covered with rubber in order to utilized the known materials taught by Ohno.

As to claim 5, Eguchi discloses that a height of a lowermost end of the peeling member is lower than a height of an uppermost end of the discharge preventing block.  See figure 13, (reprinted above) which shows that height of a lowermost end of the peeling member (corresponding to the bottom of pressurization roller 54) is lower than a height of an uppermost end of the discharge preventing block  (the tank walls in part read on the element of the discharge preventing block).

As to claim 6, Eguchi does not disclose that a frictional member is disposed on at least portion of the surface of the peeling member.
However, Ohno discloses that the peeling member is a roller which includes a surface covered with rubber.  See paragraph 0086, which discloses that “As a material of the structure body, a metal, an alloy, an organic resin, rubber, or the like can be used. The structure body may have a space or a hollow inside. Examples of the rubber include natural rubber, urethane rubber, nitrile rubber, and neoprene rubber.”  Such materials are known materials, and rubber is recognized as enabling appropriate resiliency.  Additionally, such materials would function as a frictional member that is disposed on at least portion of the surface of the peeling member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a frictional member is disposed on at least portion of the surface of the peeling member such as in the form of rubbers as taught by Ohno in order to utilized the known materials taught by Ohno.

As to claim 10, Eguchi discloses a sub-peeling member (pressurization roller 53), the sub-peeling member being disposed above the stage, and a shape of the sub-peeling member is identical to a shape of the peeling member (compare pressurization roller 53 with pressurization roller 54).
Eguchi does not disclose that the sub-peeling member includes a surface covered with rubber.  
However, Ohno discloses that the peeling member is a roller which includes a surface covered with rubber..  See paragraph 0086, which discloses that “As a material of the structure body, a metal, an alloy, an organic resin, rubber, or the like can be used. The structure body may have a space or a hollow inside. Examples of the rubber include natural rubber, urethane rubber, nitrile rubber, and neoprene rubber.”  Such materials are known materials, and rubber is recognized as enabling appropriate resiliency.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sub-peeling member includes a surface covered with rubber in order to utilized the known materials taught by Ohno.

As to claim 11, Eguchi does not disclose that the peeling member and the sub-peeling member have a same height.  However, Eguchi does disclose that the two pressurization rollers (rollers 53 and 54) in angled by the same angle relative to the product or substrate such that the gap or relative height is identical.  
Ohno discloses a flat (relative to the direction of gravity) angle for the direction of peeling and substrate travel.  Additionally, changes in size and shape, and rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peeling member and the sub-peeling member have a same height in order to utilize the flat direction of peeling and substrate travel as taught by Ohno as an obvious changes in size and shape, and rearrangement of parts.


As to claim 12, Eguchi discloses a method of manufacturing a display device (see paragraph 0005, disclosing manufacturing “a liquid crystal module substrate” or “an EL display device”), the method comprising: 
disposing a target stack including a plurality of stacked glass members (see Figure 123, showing a stack of glass substrate 10, peeling layer 12, and element formation layer 11; see paragraph 0105, disclosing “As the substrate 10, a glass substrate (thickness: 0.7 mm, product name: AN100,) made by Asahi Glass Co., Ltd. which is cut to have 5 inch on each side is used”) on a stage (such as conveyor belt 56); and
peeling off (via pressurization roller 54 in Figure 13) a first member (element formation layer 11) of the plurality of stacked glass members disposed at an uppermost portion of the target stack using a peeling member (pressurization roller 54), wherein the peeling the first member is performed in a water tank (tank 57, which is filled with liquid 15) filled with water (see paragraph 0071, disclosing “Pure water can be used for the liquid 15.”).
Eguchi does not disclose elevating the stage on which the target stack is disposed, and does not explicitly disclose that the first member peeled off (the element formation layer 11) is a first glass member.
However, Ohno teaches that the first member peeled off is a first glass member.  In Ohno, the first member is peeled off.  See paragraph 0076, disclosing “FIGS. 1A to 1D, FIGS. 2A to 2C, and FIGS. 3A to 3C illustrate an example where a first member 203a is peeled from a process member 203 so that the first member 203a and a second member 203b are separated from each other.”  Ohno discloses that this first member or substrate can be glass.  See paragraph 0281, disclosing “Examples of materials that can be used for the first substrate 11 include glass, quartz, sapphire, ceramics, metal, an inorganic material, and a resin.”  Additionally, Ohno teaches that stage 205 places the members on the stack in position to be peeled, the result of which Ohno discloses elevating the stage on which the target stack is disposed based on the positioning of the stack (203a and 203b) and the stage 205.  Paragraph 0177 teaches that “Furthermore, a nozzle 270 to which liquid is supplied is preferably provided in the vicinity of the position of the process member 200 where the wedge-shaped jig 250 is inserted. As the liquid, water can be used, for example. When water exists in a portion where the peeling is in process, peeling strength can be decreased. Moreover, electrostatic discharge damage to an electronic device or the like can be prevented. As the liquid, water, an organic solvent, a neutral solution, an alkaline solution, an acid solution, or the like can be used.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform elevating the stage on which the target stack is disposed, and that the first member peeled off is a first glass member as in Ohno in order to enable proper peeling and prevent electrostatic discharge damage as taught by Ohno.

As to claim 13, Eguchi does not disclose that in the peeling the first glass member, a temperature of the water ranges from 70 degrees Celsius to 90 degrees Celsius.  Eguchi does suggest a temperature over 25 degrees Celsius, teaching in paragraph 0073 that “A substance dissolve in water is preferably a molecule substance which becomes a gas at room temperature (25.degree. C.) and atmospheric pressure. For example, carbon dioxide or hydrogen chloride is given. In addition, in the case where the substance is salt, salt which functions as a surfactant is preferably used. A surface can be easily wetted by a surfactant dissolved in water.”
However, Ohno makes obvious experimenting with the range for routine optimization.  See MPEP 2144.  Ohno teaches in paragraph 0063 that “ The temperature at which the peeled layer is formed is not limited by the substrate having low heat resistance.”
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention that in the peeling the first glass member, a temperature of the water ranges from 70 degrees Celsius to 90 degrees Celsius as a routine optimization of peeling temperatures.

As to claim 14, Eguchi discloses that the peeling the first glass member is performed while at least a portion the stage and the target stack are immersed in the water.   Eguchi discloses a portion of the stage (conveyor belt 56) is immerged in the water.  Eguchi also discloses a portion of the stack also immerged at the peeling point.
Eguchi does not disclose the full limitation that the peeling the first glass member is performed while at least a portion of the peeling member, the stage and the target stack are immersed in the water.
However, Ohno makes obvious the full limitation that the peeling the first glass member is performed while at least a portion of the peeling member, the stage and the target stack are immersed in the water.  Paragraph 0177 teaches that “Furthermore, a nozzle 270 to which liquid is supplied is preferably provided in the vicinity of the position of the process member 200 where the wedge-shaped jig 250 is inserted. As the liquid, water can be used, for example. When water exists in a portion where the peeling is in process, peeling strength can be decreased. Moreover, electrostatic discharge damage to an electronic device or the like can be prevented. As the liquid, water, an organic solvent, a neutral solution, an alkaline solution, an acid solution, or the like can be used.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full limitation the peeling the first glass member is performed while at least a portion of the peeling member, the stage and the target stack are immersed in the water in order to enable proper peeling and prevent electrostatic discharge damage as taught by Ohno.

As to claim 17, Eguchi discloses that the peeling member is a roller (pressurization roller 54) 
However, Eguchi does not disclose wherein the elevating the stage is elevating the stage such that the first glass member of the target stack disposed on the stage is in direct contact with the peeling member.
However, Ohno discloses and makes obvious wherein the elevating the stage is elevating the stage such that the first glass member of the target stack disposed on the stage is in direct contact with the peeling member.  Such elevation by stage 205 into contact with structure body 201 enables proper peeling.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the elevating the stage is elevating the stage such that the first glass member of the target stack disposed on the stage is in direct contact with the peeling member in Ohno in order to enable proper peeling and prevent electrostatic discharge damage as taught by Ohno.


As to claim 18, Eguchi as modified by Ohno discloses and makes obvious that in the peeling the first glass member, the first glass member is peeled off by rotation of the peeling member.  Eguchi discloses a pressurization roller, which enables peeling by rotation of the peeling member.  Ohno, which discloses that the first member is a glass member, also utilizes a roller structure for the structure body, which enables peeling by rotation of the peeling member.  

As to claim 19, Eguchi does not disclose a surface of the peeling member is covered with rubber.  Eguchi is silent as to the surface covering.
However, Ohno discloses that the peeling member is a roller which includes a surface covered with rubber. See paragraph 0086, which discloses that “As a material of the structure body, a metal, an alloy, an organic resin, rubber, or the like can be used. The structure body may have a space or a hollow inside. Examples of the rubber include natural rubber, urethane rubber, nitrile rubber, and neoprene rubber.”  Such materials are known materials, and rubber is recognized as enabling appropriate resiliency.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a surface of the peeling member is covered with rubber in order to utilized the known materials taught by Ohno.

As to claim 20, Eguchi does not disclose that before the peeling the first glass member, aligning the target stack, wherein in the aligning of the target stack, at a point where an imaginary plane extending from a lower surface of the first glass member and an inner surface of a discharge preventing block meet each other, an acute angle between the imaginary plane and the inner surface of the discharge preventing block ranges from 10 degrees to 20 degrees.
However, Eguchi as modified by Ohno makes obvious that before the peeling the first glass member, aligning the target stack, wherein in the aligning of the target stack, at a point where an imaginary plane extending from a lower surface of the first glass member and an inner surface of a discharge preventing block meet each other, an acute angle between the imaginary plane and the inner surface of the discharge preventing block ranges from 10 degrees to 20 degrees.  Eguchi discloses the use of an angle in the peeling direction and redirection of Figure 13, cited above in the rejection of claim 1.  Additionally, Ohno discloses that the discharge preventing block is a wedge shaped block.  See Figure 27.  Additionally, routine optimization would identify the most optimal angles for these wedge or angle shaped positions, and would make obvious ranges from 10 degrees to 20 degrees.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention before the peeling the first glass member, aligning the target stack, wherein in the aligning of the target stack, at a point where an imaginary plane extending from a lower surface of the first glass member and an inner surface of a discharge preventing block meet each other, an acute angle between the imaginary plane and the inner surface of the discharge preventing block ranges from 10 degrees to 20 degrees in order to enable proper peeling.

Allowable Subject Matter
Claim 7-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7 and dependent claims 8-9, the prior art of record does not disclose the additional limitation of “the discharge preventing block includes a base portion having a uniform width and a tip portion connected to the base portion and having a width smaller than the width of the base portion” in combination with the other limitations of claim 7, which is dependent from parent claim 1.
With respect to claim 15 and dependent claims 16, the prior art of record does not disclose the additional limitation of “further comprising: after the peeling the first glass member, elevating the stage on which the target stack, from which the first glass member has been peeled off, is disposed; and peeling off a second glass member of the plurality of stacked glass members disposed at an uppermost portion of the target stack from which the first glass member has been peeled off” in combination with the other limitations of claim 15, which is dependent from parent claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK